Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 October 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weissman (US 5,326,263).
Regarding claims 1 and 3, Weissman discloses a method of repairing a tooth comprising the steps of: drilling a first aperture in a broken tooth surface along a longitudinal axis of a tooth to a predetermined depth (Col. 3, lines 25-40); providing a fiber optic (17/11) with a length longer than a predetermined length (as shown in FIG. 10); placing and adhering the fiber optic within the first aperture so that a portion of the fiber optic is exposed beyond the broken tooth surface (Col. 6, lines 57-68); restoring the broken tooth surface around an exposed fiber optic so that the fiber optic anchors restored tooth portions to the broken tooth surface (Col. 6, lines 57-68, “the rod serves to center the tool post within the tooth bore”… “cause the curing of the composite”, the composite restores the broken tooth canal surface; the tooth is restored around 17/11 with the outer surface being exposed to the composite for restoration); wherein the fiber optic is only a single fiber optic strand (17/11 is shown to be a single strand/rod); the fiber optic having a diameter between .3 and 1 mm (Col. 9, lines 7-25, “about 1 mm to about 1.9mm”);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7 and 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Weissman (US 5,326,263).
Regarding claims 2, 5, 7, and 12-13 Weissman discloses a method of repairing a tooth comprising the steps of: drilling a first aperture in a broken tooth surface along a longitudinal axis of a tooth to a predetermined depth (Col. 3, lines 25-40); providing a fiber optic (17/11) with a length longer than a predetermined length (as shown in FIG. 10); placing and adhering the fiber optic within the first aperture so that a portion of the fiber optic is exposed beyond the broken tooth surface (Col. 6, lines 57-68); restoring the broken tooth surface around an exposed fiber optic so that the fiber optic anchors restored tooth portions to the broken tooth surface (Col. 6, lines 57-68, “the rod serves to center the tool post within the tooth bore”… “cause the curing of the composite”, the composite restores the broken tooth canal surface; the tooth is restored around 17/11 with the outer surface being exposed to the composite for restoration); wherein the fiber optic is only a single fiber optic strand (17/11 is shown to be a single strand/rod); the fiber optic having a diameter between .3 and 1 mm (Col. 9, lines 7-25, “about 1 mm to about 1.9mm”);  (claim 12) wherein adhering the fiber optic is performed by gluing the fiber optic and light curing (Col. 6, lines 57-68); (claim 13) wherein adhering the fiber optic is performed by placing flowable composite on the fiber optic and light curing it (col. 6, lines 57-68); (claim 5)  wherein the fiber optic has a length of between 5 and 10 mm (Col. 9, lines 7-25, “about 8 to about 15mm”.).
Weissman fail to teach the diameter and length with sufficient specificity even though the ranges overlap; and that the specific tooth treated is an anterior tooth.
However, as the sizes and dimensions are based on varying sizes of different teeth. One of ordinary skill in the art would recognize that the specific values are result effective variables (i.e. the larger in dimension the fiber the larger the tooth it can fit within or vice versa). A variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). One of ordinary skill in the art would recognize that based on the varying sizes of teeth a specific size can be chosen to treat within the range a size of an anterior tooth.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Weissman, by requiring the specific fiber, diameters and lengths to fit an anterior tooth for the purpose of having the ability to treat varying teeth based on patient specific conditions.
Claims 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman (US 5,326,263) in view of Pereyra (CN 108472112).
Regarding claims 4, 8, Weissman discloses the claimed invention substantially as claimed as set forth above.
Weissman fail(s) to teach wherein the fiber optic has a Young’s modulus of between 22 gpa and 83 gpa; cutting excess fiber optic length after fiber optic placing and adhering and restoring steps.
However, Pereya teaches an elasticity of a post between 20-90 GPA (claim 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Weissman, by making the elasticity of the fiber optic to be between 22gpa and 83 gpa, as taught by Pereya, for the purpose of making the post have a modulus similar to that of dentin in a tooth.
Claims 6 , 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman (US 5,326,263)  in view of Richeda (US 5,971,759).
Regarding claim 6, 9 and 14, Weissman discloses the claimed invention substantially as claimed as set forth above.
Weissman fail(s) to teach wherein the fiber optic is pre-acid etched.
However, Richeda teaches acid etching a sleeve (16) for adhesion to a composition (Col. 2, lines 44-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Weissman, by requiring wherein the fiber optic is pre-acid etched,  as taught by Richeda, for the purpose of adding adhesion to a composition.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weissman (US 5,326,263) in view of Allred (US 2003/0186197).
Regarding claim 10, Weissman discloses the claimed invention substantially as claimed as set forth above.
Weissman fail(s) to teach further comprising the step of acid etching the anterior tooth.
However, Allred teaches acid etching a tooth ([0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Weissman, by requiring the step of acid etching the anterior tooth, as taught by Allred, for the purpose of promoting composition adhesion to the tooth.
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman  (US 5,326,263) in view of Arata (JP 2005160865).
Regarding claims 11 and 15, Weissman discloses the claimed invention substantially as claimed as set forth above.
Weissman fails to teach treating the fiber with a silane treatment.
However, Arata teaches using an exposed optical fiber to repair a tooth and treating the fiber with a silane treatment (“ The optical fiber of the present invention is preferably surface-treated so that it can be joined to the photocurable composition without any gap. The surface treatment may be performed in advance, or may be performed after adjusting the side surface of the target portion to emit light. Suitable surface treatment varies depending on the type of optical fiber, but for example, silane coupling treatment can be cited for quartz-based materials, and for example, methylene chloride, chloroform, acetone, (meth) acrylic single monomer for resin-based materials. A treatment including a body and the like can be given. Here, the (meth) acrylic monomer means an acrylic monomer or a methacrylic monomer. In the following cases, the same applies to alkyl (meth) acrylates in other cases”) and cutting to length of the repair (“cut to appropriate length for use”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Weissman, by requiring treating the fiber with a silane treatment; and cutting excess fiber optic length after fiber optic placing and adhering and restoring steps, as taught by Arata, for the purpose of promoting adhesion of the composition via direct light transfer and surface treatments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/               Examiner, Art Unit 3772             

/HEIDI M EIDE/               Primary Examiner, Art Unit 3772
6/6/2022